DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention II (Claims 12-18) in the reply filed on 5/20/2021 is acknowledged.
Claims 1-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Invention, there being no allowable generic or linking claim.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/17/2019 is in compliance with the provisions of 37 CFR 1.97 and 1.98. Accordingly, the information disclosure statement is being considered by the examiner.

Specification
The use of the term Doy-Pack and Doy-bag appear to be referring to the trademark DOYPACK ®, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 12 is objected to because of the following informalities:  
-Claim 12, line 9, “and the holding device” would be better recited as “and the first holding device”.
-Claim 12, lines 12-14 recite “a transverse cut located between the first and second seals to produce upstream the transverse cut a closed end tube, and to produce downstream the transverse cut a package that includes the fold.” but this would be better recited as “a transverse cut located between the first and second seals to produce, upstream the transverse cut, a closed end tube, and to produce, downstream the transverse cut, a package that includes the fold.   
-Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 12-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 12, lines 7-8 recite “the actuation device being configured to produce a partial lateral tear in a part of the tube”, however, this limitation renders the claim indefinite as it is unclear as to what “partial” is attempting to encompass and what the tear is partial thereto (i.e. the width of the tube, etc.).
Regarding Claim 13, the claim recites “the tube includes a line of weakness, the actuation device configured to act on the line of weakness to produce in the line of weakness a partial lateral tear”. This limitation renders the claim indefinite as it is unclear as to whether or not the Applicant is attempting to claim the tube as part of the claimed machine. Based on Claim 12, it would appear that the tube is merely the workpiece intended to be worked on, however, Claim 13 does not appear to claim a further structural limitation of the structures defined in Claim 12.
Regarding Claim 14, lines 3-4 recite “the line of weakness is located opposite the sealing and cutting device”, however, this limitation renders the claim indefinite as it is unclear as to what the phrase “located opposite” is intending to encompass. 
Regarding Claims 15 and 16, both claims recite “a control device”, however, Claim 14 previously defined “a control device” and therefore, it is unclear if Applicant is referring to the same or different control devices. Therefore, these recitations render their respective claims indefinite. 
Regarding Claim 17, lines 1-2 recite “the second holding device to release the third part”, however, as mentioned in Claim 16, “a second holding device is configured to hold the first part”, therefore, it is unclear if Applicant is attempting to refer to the same part of the tube or a different part thereof.
Claim 18 are also rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite as they depend from at least one of the claims outlined above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 12-14 are rejected under 35 U.S.C. 102(a)(1) and (a)(2) as being anticipated by Matthews (US PGPUB 2007/0084142).

Regarding Claim 12, Matthews discloses a packaging machine (see Figures 3 and 5) comprising: 
a driving device (“vacuum-assisted drive belts”; Para. 0065; “web drive belt” 162; Figure 10; Para. 0066) for supplying a tube of a film material (60’) in a forward movement direction (Para. 0065); 
an actuation device (110, 112, 114, 116; Figures 3, 5, 9) configured to contact the tube (60’) in a manner that is transverse to the forward movement direction to laterally fold a first part (part including side gussets 142, 144; Figures 6, 7, 9) of the tube (60’) inwardly in a folding direction transverse to the forward movement direction to produce a fold (gussets 142, 144) in the tube (60’; i.e. Para. 0044, 0059); 
a first holding device (grippers 119, 121, 123, 125 of spreaders 118, 120, 122, 124; see Figures 5, 9) configured to hold a second part of the tube (60’) in a manner that is - 20 -transverse to the forward movement direction (see Para. 0045), the actuation device (110, 112, 114, 116) being configured to produce a partial lateral tear in a part of the tube (60’; see “NOTE” below) that is located between the actuation device (110, 112, 114, 116) and the holding device (grippers 119, 121, 123, 125), the partial lateral tear extending transverse to the forward movement direction (see “NOTE” below and it must be further pointed out that the actuation devices/gusset plows act on the tube in such a direction and therefore, are clearly capable of forming such a tear dependent on the material); and 
a sealing and cutting device (cross sealing bars 102, 106 and knife 126; see Para. 0046 which discloses the knife and sealing unit can be one linked device) configured to produce first and second transverse seals (134, 136; Figure 6) and a transverse cut (128) located between the first and second seals (134, 136) to produce upstream the transverse cut a closed end tube, and to produce downstream the transverse cut a package that includes the fold (142, 144; see Figure 6; Para. 0046).  
NOTE: although Matthews does not disclose the gusset plows/actuation devices forming partial tears, the actuation devices/gusset plows act on the tube in such a manner that they are clearly capable of forming such a tear dependent on the material. For example, if a relatively weak film tube with a perforation line provided at the intended cut line 128 was provided, it can be reasonably presumed, dependent on the thickness and strength of the material, that the gusset plows/actuation devices 110, 112, 114, 116 are capable of forming a tear without further modification when the plows/actuation device are extended and the spreader’s grippers 119, 121, 123, 125 are retracted as mentioned at the end of Para. 0047 and further mentioned in Para. 0071 with reference to Figures 11-13. Also it must be noted that it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987). Further "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990). In this instance, Matthews discloses all of the claimed structure and therefore, the manner in which the actuation device is employed does not differentiate the claimed apparatus from the prior art apparatus of Matthews. See MPEP 2114 (II).

Regarding Claim 13, Matthews discloses the actuation device (110, 112, 114, 116) configured to act on the line of weakness, which can be included in the tube (60’; see “NOTE” above), to produce in the line of weakness a partial lateral tear (See “NOTE” above and note the 112 rejections above as it is unclear if the Applicant is attempting to positively claim the tube as part of the “machine” or if Applicant is merely further reciting intended use or function of the actuation device, which as explained above, the actuation devices are clearly configured to carry out such function dependent on the tube provided).  

Regarding Claim 14, Matthews discloses a control device (PLC 150; Figure 10) that is configured to cause the sealing and cutting device (102, 106, 126) to produce the first and second transverse seals (134, 136) and transverse cut (128) when the line of weakness is located opposite the sealing and cutting device (102, 106, 126; Para. 0067; note that the sealing and cutting devices of Matthews are clearly for cutting and sealing when the cut line 128 is “opposite” to the devices, therefore, if a perforation line was included at 128, the device will clearly operate as claimed).  


Allowable Subject Matter
Claims 15-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding Claim 15, none of the prior art, alone or in combination, anticipates or renders obvious the claimed invention. 
Specifically, attention can be brought to the teachings of Matthews which includes several of the claimed features including the features of Claim 14 (As outlined above). Matthews further discloses the control device (150) being configured to cause the actuation device (plows 110, 112, 114, 116) to contact the tube (60’) in the manner that is transverse to the forward movement direction to produce in the tube the partial lateral tear after a line of weakness is generated (see “NOTE” in the 102 rejections above), however, although Matthews includes a cutting device (knife 126), the cutting device (126) is for severing the formed packages from the tube and Matthews does not disclose a further cutting tool configured to generate the line of weakness in the tube transverse to the forward movement direction.  
Other perforating cutting tools in packaging machines can be found across the art. For example see: 
-Fowler (US Patent 5,284,002) teaches a cutting tool (blade 169; Figures 5-6) included in the sealing and cutting device (161,162) for creating a line of weakness (106; Figure 1; Col 8, lines 9-23).
-Tetenberg (US PGPUB 2007/0081745) teaches a sealing and cutting device (230; Figure 7) and a further cutting tool (perforation station 259; Figure 10) for forming lines of weakness (207, 208; Figure 9; Para. 0035).
	
While it can be can concluded that it would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to have incorporated such cutting tool as taught by Fowler or Tetenberg into the machine of Matthews, such a combination of disclosures would have been motivated by the desire to provide a line of weakness to assist with opening of the finished package. Therefore, if one of ordinary skill in the art was to incorporate such a cutting tool, one would not configure (i.e. via programming PLC 150) the control device (150 of Matthews) to cause the actuation device to contact the tube in the manner to produce the partial lateral tear after the line of weakness is generated as such tearing would open the package earlier than intended. 
Therefore, it can be concluded that the features of Claim 15, in combination with the remaining claimed features of Claims 12-14, are allowable over the prior art. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See “Notice of References Cited”.
-Masuda (US Patent 5,570,569), Knoerzer (US Patent 6,860,084), Schneider (US Patent 3,552,087), Kondo (US Patent 8,776,484), Janssen (US Patent 5,505,040), Tsuruta (US PGPUB 2010/0037567), Miyamoto (US PGPUB 2013/0059709) disclose further examples of actuation devices as claimed.
-Benolt (US Patent 4,655,737) discloses forming a partial tear. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA G KOTIS whose telephone number is (571)270-0165.  The examiner can normally be reached on Monday - Thursday 6am-430pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSHUA G KOTIS/Examiner, Art Unit 3731                                                                                                                                                                                                        6/3/2021